DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
2.	Claims 1-15 are objected to because of the following informalities: The claims 1, 6, and 11 recite SS/PSBCH and S-SSB which need to spelled out.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


5.	Claims 1-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al., (Pub. No.: US 2020/0112400 A1).
Regarding Claim 1,	 Lee discloses a method of a user equipment (UE) (Lee, Fig. 1, [0057] UE 10) for transmitting hybrid automatic repeat request (HARQ) feedback information for sidelink transmission, the method comprising: (Lee, Abstract, Lee discloses a method for transmitting a Sidelink Hybrid Automatic Repeat Request (SL HARQ) feedback, the paragraph [0011] discloses sidelink SL communication, Figs. 16-22 and paragraphs [0152]-[0239] are related to a procedure for transmitting/receiving an HARQ feedback by a UE)
receiving configuration information for a sidelink resource pool for the sidelink transmission; (Lee, paragraph [0011] sidelink transmission/SL communication, Figs. 9-10 show protocol stack for SL communication.  Fig. 11, [0107]-[0110] illustrates UE performing V2X or SL communication.  The paragraphs [0108]-[0110] disclose resource pool)
receiving a physical sidelink shared channel (PSSCH) from another UE through a resource allocated in the sidelink resource pool: and (Lee, paragraph [0015] discloses receiving a Physical Sidelink Shared Channel PSSCH.  Various passages disclose PSSCH. The resource pool is disclosed through Fig. 11, [0108]-[0110], and Fig. 12, [0114], [0116], Figs. 16, 18-20 clearly illustrate transmitting UE and receiving UE.  PSSCH is shown in Figs. 16, 19, 20, 21, 22 as 1610, 1810, 1910, 2010, 2110, and 2210 respectively, determining resource for transmission HARQ feedback is illustrated in Figs. 16-22 as 1620 …. 2020 respectively.  HARQ feedback is illustrated in Figs. 16-22 as 1630 …. 2230 respectively) 
transmitting the HARQ feedback information for reception of the PSSCH through a physical sidelink feedback channel (PSFCH) resource allocated in the sidelink resource pool.  (Lee, Fig. 16, [0152]-[0157], Fig. 18, [0174]-[0199], Fig. 19, [0200]-[0207], Fig. 20, [0208]-[0222] show the procedure for transmitting/receiving an HARQ feedback by a UE,  and Fig. 21, [0223]-[0231] shows a method for transmitting an SL HARQ feedback by a first device 100, The resource pool is disclosed through Fig. 11, [0108]-[0110], and Fig. 12, [0114], [0116], Lee discloses about PSFCH through paragraphs [0132], [0135]-[0136], [0141], [0164], and [0219])
wherein the sidelink resource pool includes a set of slots excluding slots in which a sidelink SS/PSBCH block (S-SSB) is configured. (Lee, the resource pool is disclosed through Fig. 11, [0108]-[0110], and Fig. 12, [0114], [0116]), Fig. 7, [0086]-[0094] shows a structure of a slot of an NR frame, Fig. 6 clearly illustrate slots, the paragraph [0087] discloses that a slot includes a plurality of symbols in a time domain,  Fig. 10, [0100]-[0106] shows a protocol stack for SL communication.  The paragraphs [0103]-[0104] disclose Physical sidelink broadcast channel (PSBCH).  The paragraph [0104] disclose Sidelink-Synchronization Signal Block (S-SSB))

Regarding Claim 2,	 Lee discloses the method according to claim 1, wherein the sidelink resource pool has a plurality of consecutive sub-channels each having consecutive physical resource blocks (PRBs), and a number of the consecutive PRBs and a number of the consecutive sub-channels are indicated by higher layer signaling.  (Lee, the resource pool is disclosed through Fig. 11, [0108]-[0110], and Fig. 12, [0114], [0116], Fig. 7, paragraphs [0088], and [0090] disclose PRBs, Fig. 8 also illustrate PRBs. Lee discloses about higher layer which is RRC layer through paragraphs [0060] and [0069])

Regarding Claim 3,	 Lee discloses the method according to claim 1. wherein the set of slots is expressed based on subcarrier spacing applied to a sidelink bandwidth part (SL BWP) in which the sidelink resource pool is configured.   (Lee, the resource pool is disclosed through Fig. 11, [0108]-[0110], and Fig. 12, [0114], [0116], Fig. 7, [0086]-[0094] shows a structure of a slot of an NR frame, the paragraph [0087] discloses that a slot includes a plurality of symbols in a time domain, Figs. 7, [0088]-[0094], and Fig. 8, [0095]-[0098] disclose BWP, the subcarrier spacing (SCS) is disclosed through paragraphs [0088], [0104]) 

Regarding Claim 4,	 Lee discloses the method according to claim 1. wherein transmission of the HARQ feedback information is indicated by sidelink control information (SCI) including scheduling information for the PSSCH. (Lee, transmission of HARQ feedback/HARQ feedback is disclosed through various passages in the reference. Fig. 13, paragraphs [0121]-[0122], and [0124] disclose Sidelink Control Information SCI, UE transmits data based on SCI, PSSCH is disclosed through various passages in the reference)
 
Regarding Claim 5,	 Lee discloses the method according to claim 1,  wherein the HARQ feedback information is transmitted based on timing gap information between reception of the PSSCH and transmission of the HARQ feedback information for the reception of the PSSCH, being received through higher layer signaling. (Lee, transmission of HARQ feedback/HARQ feedback is disclosed through various passages in the reference. Fig. 13, paragraphs [0121]-[0122], and [0124] disclose Sidelink Control Information SCI, UE transmits data based on SCI, PSSCH is disclosed through various passages in the reference, Lee discloses about higher layer which is RRC layer signaling through paragraphs [0060] and [0069])

Regarding Claim 6,	Lee discloses  a method of a base station (Lee, Fig. 1, [0057]-[0058] BS 20) for controlling transmission of hybrid automatic repeat request (HARQ) feedback information for sidelink transmission of user equipment (UE) (Lee, Fig. 1, [0057] UE 10) , the method comprising: (Lee, Fig. 28, Fig. 28 shows a vehicle, control unit (120), Abstract, Lee discloses a method for transmitting a Sidelink Hybrid Automatic Repeat Request (SL HARQ) feedback, the paragraph [0011] discloses sidelink SL communication)
transmitting configuration information for a sidelink resource pool for the sidelink transmission; and (Lee, Fig. 16, [0152]-[0157], Fig. 18, [0174]-[0199], Fig. 19, [0200]-[0207], Fig. 20, [0208]-[0222] show the procedure for transmitting/receiving an HARQ feedback by a UE,  and Fig. 21, [0223]-[0231] shows a method for transmitting an SL HARQ feedback by a first device 100, The resource pool is disclosed through Fig. 11, [0108]-[0110], and Fig. 12, [0114], [0116])
transmitting configuration information for a physical sidelink feedback channel (PSFCH) resource for transmission of the PSFCH in the sidelink resource pool; (Lee, Fig. 16, [0152]-[0157], Fig. 18, [0174]-[0199], Fig. 19, [0200]-[0207], Fig. 20, [0208]-[0222] show the procedure for transmitting/receiving an HARQ feedback by a UE,  and Fig. 21, [0223]-[0231] shows a method for transmitting an SL HARQ feedback by a first device 100, The resource pool is disclosed through Fig. 11, [0108]-[0110], and Fig. 12, [0114], [0116], Lee discloses about PSFCH through paragraphs [0132], [0135]-[0136], [0141], [0164], and [0219])
wherein the configuration information for the sidelink resource pool and the configuration information for the PSFCH resource are used for the UE to receive a physical sidelink shared channel (PSSCH) from another UE, and transmit the HARQ feedback information for the received PSSCH through the PSFCH resource, and (Lee, The resource pool is disclosed through Fig. 11, [0108]-[0110], and Fig. 12, [0114], [0116], Lee discloses about PSFCH through paragraphs [0132], [0135]-[0136], [0141], [0164], and [0219], the paragraph [0015] discloses: receiving a Physical Sidelink Shared Channel PSSCH, transmit the HARQ feedback information/HARQ feedback is disclosed through various passages and figures)
 the sidelink resource pool includes a set of slots excluding slots in which a sidelink SS/PSBCH block (S-SSB) is configured.  (Lee, the resource pool is disclosed through Fig. 11, [0108]-[0110], and Fig. 12, [0114], [0116]), Fig. 7, [0086]-[0094] shows a structure of a slot of an NR frame, the paragraph [0087] discloses that a slot includes a plurality of symbols in a time domain,  Fig. 10, [0100]-[0106] shows a protocol stack for SL communication.  The paragraphs [0103]-[0104] disclose Physical sidelink broadcast channel (PSBCH).  The paragraph [0104] disclose Sidelink-Synchronization Signal Block (S-SSB))

Regarding Claim 7,	 Lee discloses the method according to claim 6, wherein the sidelink resource pool has a plurality of consecutive sub-channels each having consecutive physical resource blocks (PRBs), and a number of the consecutive PRBs and a number of the consecutive sub-channels are indicated by higher layer signaling.   (Lee, the resource pool is disclosed through Fig. 11, [0108]-[0110], and Fig. 12, [0114], [0116], Fig. 7, paragraphs [0088], and [0090] disclose PRBs, Lee discloses about higher layer which is RRC layer through paragraphs [0060] and [0069])

Regarding Claim 8,	 Lee discloses the method according to claim 6, wherein the set of slots is expressed based on subcarrier spacing applied to a sidelink bandwidth part (SL BWP) in which the sidelink resource pool is configured.   (Lee, the resource pool is disclosed through Fig. 11, [0108]-[0110], and Fig. 12, [0114], [0116], Fig. 7, [0086]-[0094] shows a structure of a slot of an NR frame, the paragraph [0087] discloses that a slot includes a plurality of symbols in a time domain, Figs. 7, [0088]-[0094], and Fig. 8, [0095]-[0098] disclose BWP, the subcarrier spacing (SCS) is disclosed through paragraphs [0088], [0104]) 
  
Regarding Claim 9,	 Lee discloses the method according to claim 6, wherein transmission of the HARQ feedback information is indicated by sidelink control information (SCI) including scheduling information for the PSSCH.  (Lee, transmission of HARQ feedback/HARQ feedback is disclosed through various passages in the reference. Fig. 13, paragraphs [0121]-[0122], and [0124] disclose Sidelink Control Information SCI, UE transmits data based on SCI, PSSCH is disclosed through various passages in the reference, Fig. 16-22 disclose transmission of the HARQ feedback)

Regarding Claim 10,	 Lee discloses the method according to claim 6, wherein the HARQ feedback information is transmitted based on timing gap information between reception of the PSSCH and transmission of the HARQ feedback information for the reception of the PSSCH, being received through higher layer signaling. (Lee, transmission of HARQ feedback/HARQ feedback is disclosed through various passages in the reference. Fig. 13, paragraphs [0121]-[0122], and [0124] disclose Sidelink Control Information SCI, UE transmits data based on SCI, PSSCH is disclosed through various passages in the reference, Lee discloses about higher layer which is RRC layer signaling through paragraphs [0060] and [0069], Figs. 16-22 disclose HARQ feedback and PSSCH)
 
Regarding Claim 11,	 Lee discloses a user equipment (UE) for transmitting hybrid automatic repeat request (HARQ) feedback information for sidelink transmission, comprising: (Lee, Abstract, Lee discloses a method for transmitting a Sidelink Hybrid Automatic Repeat Request (SL HARQ) feedback, the paragraph [0011] discloses sidelink SL communication, Figs. 16-22 and paragraphs [0152]-[0239] are related to a procedure for transmitting/receiving an HARQ feedback by a UE, Figs. 16-22 HARQ feedback)
a receiver configured to receive configuration information for a sidelink resource pool for sidelink transmission and receive a physical sidelink shared channel (PSSCH) from another UE through a resource allocated in the sidelink resource pool; and (Lee, paragraph [0015] discloses receiving a Physical Sidelink Shared Channel PSSCH.  Various passages disclose PSSCH. The resource pool is disclosed through Fig. 11, [0108]-[0110], and Fig. 12, [0114], [0116], Figs. 16-22 disclose PSSCH) 
a transmitter configured to transmit the HARQ feedback information for reception of the PSSCH through a PSFCH resource allocated in the sidelink resource pool; (Lee, Fig. 16, [0152]-[0157], Fig. 18, [0174]-[0199], Fig. 19, [0200]-[0207], Fig. 20, [0208]-[0222] show the procedure for transmitting/receiving an HARQ feedback by a UE,  and Fig. 21, [0223]-[0231] shows a method for transmitting an SL HARQ feedback by a first device 100, The resource pool is disclosed through Fig. 11, [0108]-[0110], and Fig. 12, [0114], [0116], Lee discloses about PSFCH through paragraphs [0132], [0135]-[0136], [0141], [0164], and [0219], Figs. 16-22 disclose HARQ feedback and PSSCH)
 wherein the sidelink resource pool includes a set of slots excluding slots in which a sidelink SS/PSBCH block (S-SSB) is configured. (Lee, the resource pool is disclosed through Fig. 11, [0108]-[0110], and Fig. 12, [0114], [0116]), Fig. 7, [0086]-[0094] shows a structure of a slot of an NR frame, the paragraph [0087] discloses that a slot includes a plurality of symbols in a time domain,  Fig. 10, [0100]-[0106] shows a protocol stack for SL communication.  The paragraphs [0103]-[0104] disclose Physical sidelink broadcast channel (PSBCH).  The paragraph [0104] disclose Sidelink-Synchronization Signal Block (S-SSB))
 Regarding Claim 12,	 Lee discloses the user equipment according to claim 11, wherein the sidelink resource pool has a plurality of consecutive sub-channels each having consecutive physical resource blocks (PRBs), and a number of the consecutive PRBs and a number of the consecutive sub-channels are indicated by higher layer signaling.  (Lee, the resource pool is disclosed through Fig. 11, [0108]-[0110], and Fig. 12, [0114], [0116], Fig. 7, paragraphs [0088], and [0090] disclose PRBs, Lee discloses about higher layer which is RRC layer through paragraphs [0060] and [0069])
 
Regarding Claim 13,	 Lee discloses the user equipment according to claim 11, wherein the set of slots is expressed based on subcarrier spacing applied to a sidelink bandwidth part (SL BWP) in which the sidelink resource pool is configured.   (Lee, the resource pool is disclosed through Fig. 11, [0108]-[0110], and Fig. 12, [0114], [0116], Fig. 7, [0086]-[0094] shows a structure of a slot of an NR frame, the paragraph [0087] discloses that a slot includes a plurality of symbols in a time domain, Figs. 7, [0088]-[0094], and Fig. 8, [0095]-[0098] disclose BWP, the subcarrier spacing (SCS) is disclosed through paragraphs [0088], [0104]) 

Regarding Claim 14,	 Lee discloses the user equipment according to claim 11, wherein transmission of the HARQ feedback information is indicated by sidelink control information (SCI) including scheduling information for the PSSCH. (Lee, transmission of HARQ feedback/HARQ feedback is disclosed through various passages in the reference. Fig. 13, paragraphs [0121]-[0122], and [0124] disclose Sidelink Control Information SCI, UE transmits data based on SCI, PSSCH is disclosed through various passages in the reference, Figs. 16-22 illustrate HARQ feedback and PSSCH)

 Regarding Claim 15,	 Lee discloses the user equipment according to claim 11, wherein the HARQ feedback information is transmitted based on timing gap information between reception of the PSSCH and transmission of the HARQ feedback information for the reception of the PSSCH, being received through higher layer signaling.  (Lee, transmission of HARQ feedback/HARQ feedback is disclosed through various passages in the reference. Fig. 13, paragraphs [0121]-[0122], and [0124] disclose Sidelink Control Information SCI, UE transmits data based on SCI, PSSCH is disclosed through various passages in the reference, Lee discloses about higher layer which is RRC layer signaling through paragraphs [0060] and [0069], Figs. 16-22 HARQ feedback and PSSCH)

Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
(a)	Kim et al., (Pub. No.: US 2021/0242975 A1),  The reference is directed to method for controlling sidelink HARQ feedback and have pertinent information to the application.
(b)	Lee et al., (Pub. No.: US 2020/0187252 A1),  The reference is related to HARQ feedback, and SL communication and discloses all elements related to claims in the application.
(c)	Lee et al., (Pub. No.: US 2022/0141069 A1), The reference is directed to HARQ feedback and SL transmission and discloses lot of related information to the application.
(d)	Park et al., (Pub. No.: US 2022/0140956 A1), The reference is directed to HARQ feedback and has lot of pertinent information to the application.
(e)	Lee et al., (Pub. No.: US 2022/0141849 A1), The reference has all the pertinent information.	
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANJAY K DEWAN whose telephone number is (571)272-4086. The examiner can normally be reached 9 AM to 5:30 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on (571)272-3011. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.K.D./Examiner, Art Unit 2463                                                                                                                                                                                                        
/Peter G Solinsky/Primary Examiner, Art Unit 2463